Case 4:15-cr-20152-TGB-MJH ECF No. 244, PageID.1693 Filed 06/14/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 15-cr-20152

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 LAWRENCE CHRISTOPHER DAVIS                              18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ the defendant տ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 4:15-cr-20152-TGB-MJH ECF No. 244, PageID.1694 Filed 06/14/21 Page 2 of 7




                     a release plan is established, appropriate travel arrangements are made,

                     and it is safe for the defendant to travel. There shall be no delay in

                     ensuring travel arrangements are made. If more than fourteen days are

                     needed to make appropriate travel arrangements and ensure the

                     defendant’s safe release, the parties shall immediately notify the court and

                     show cause why the stay should be extended; or

             տ       There being a verified residence and an appropriate release plan in place,

                     this order is stayed for up to fourteen days to make appropriate travel

                     arrangements and to ensure the defendant’s safe release. The defendant

                     shall be released as soon as appropriate travel arrangements are made and

                     it is safe for the defendant to travel. There shall be no delay in ensuring

                     travel arrangements are made. If more than fourteen days are needed to

                     make appropriate travel arrangements and ensure the defendant’s safe

                     release, then the parties shall immediately notify the court and show cause

                     why the stay should be extended.

      տ The defendant must provide the complete address where the defendant will reside

      upon release to the probation office in the district where they will be released because it

      was not included in the motion for sentence reduction.

      տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

      տ probation or տ supervised release of ________ months (not to exceed the unserved

      portion of the original term of imprisonment).

             տ The defendant’s previously imposed conditions of supervised release apply to

             the “special term” of supervision; or


                                                2
Case 4:15-cr-20152-TGB-MJH ECF No. 244, PageID.1695 Filed 06/14/21 Page 3 of 7




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

✔ DENIED after complete review of the motion on the merits.
տ

✔ FACTORS CONSIDERED (Optional)
տ
See addendum.




                                                 3
Case 4:15-cr-20152-TGB-MJH ECF No. 244, PageID.1696 Filed 06/14/21 Page 4 of 7




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    June 2, 2021




                                                4
Case 4:15-cr-20152-TGB-MJH ECF No. 244, PageID.1697 Filed 06/14/21 Page 5 of 7




      In determining whether Mr. Davis is eligible for compassionate
release under 18 U.S.C. § 3582(c), the Court must determine (1) whether
he has exhausted his administrative remedies, (2) whether there are
“extraordinary and compelling reasons” to warrant his release, and (3)
whether his release would be consistent with the factors set forth in §
3553(a). The government concedes that Mr. Davis has exhausted his
administrative remedies. ECF No. 233, PageID.1564.

      The government also concedes, and the Court agrees, that he has
at least one “extraordinary and compelling” reason warranting release:
his obesity makes it more likely he could get severely ill from COVID-19
if he were to contract the disease. Id. at PageID.1575; see also ECF No.
228, PageID.1525-26 (at the time of sentencing, Mr. Davis was already
obese, but he has gained weight in prison and now has an estimated BMI
of 44, though he has not been weighed by BOP in the last two years).
Although Mr. Davis is only 26 years old, obesity is a particular risk factor
for young people with COVID-19. See generally Centers for Disease
Control, People with Certain Medical Conditions (May 4, 2021),
https://perma.cc/F7HZ-PJJP. Mr. Davis’ health problems are
exacerbated by daily symptoms related to asthma.1 ECF No. 228,
PageID.1530-31; see also Health Records, ECF Nos. 228-2, 228-5.

      However, most of the factors under § 3553(a) counsel against
granting this motion. Regarding the nature and circumstances of the
offense, Mr. Davis was involved in a violent crime with the goal of
intimidating a witness to prevent him from testifying, a significant and
dangerous offense that goes “against all the standards of our society that
involve respect for human life.” Sentencing Tr. 2/1/17, ECF No. 188,
PageID.957. Mr. Davis indicates the Court should take his age at the

1 The government asserts that this condition is not severe and is only
potentially “moderate.” ECF No. 233, PageID.1575. Generally, the CDC
only finds moderate to severe asthma to make it more likely that an
individual would get severely ill from COVID-19. Because an
“extraordinary and compelling” reason for release has already been
conceded, the Court will not determine whether Mr. Davis’ asthma would
also qualify on its own; at a minimum, it adds to the “extraordinary and
compelling” nature of his health issues overall.
                                      1
Case 4:15-cr-20152-TGB-MJH ECF No. 244, PageID.1698 Filed 06/14/21 Page 6 of 7




time of the incident and his relative role into account in deciding this
motion, but the Court already considered these factors in determining his
original sentence term. The goals of imposing a just sentence and
encouraging respect for the law, given the seriousness of the conduct,
would not be served by granting release. This is the factor that weighs
most heavily in the decision to deny the motion.

      As to the goal of deterrence, Mr. Davis has two co-defendants, one
of whom had a lesser role and was released in September 2020 and the
other whose projected release date is in July 2030. Releasing Mr. Davis
four years before the end of his eleven-year sentence would not be
consistent with the goal of deterrence because it would significantly
reduce a sentence imposed to reflect punishment for a serious violent
crime. Such a reduction would also cause an unwarranted disparity
between his term and that of the co-defendant who would remain in
prison until 2030. These factors weigh against granting release.

      As to the goal of protecting the public from further crimes, Mr.
Davis is currently at a low-security institution. ECF No. 228,
PageID.1535. He has not had any history in prison that involves violent
incidents, though he does have two disciplinary incidents on his record.
ECF No. 236, PageID.1647. He also indicates a confirmed release plan to
live with his aunt, and has his mother, partner, and multiple siblings
living in the area who have supported him throughout his incarceration
and have indicated they will continue to do so if he is released. ECF No.
228, PageID.1536-37; see also Letter from Yolandria Gentry, ECF No.
230-1. He has participated in Release Preparation Program classes and
completed the Drug Education Program. ECF No. 228, PageID.1535. The
pre-sentence report notes that Mr. Davis had no known criminal history
before this case and that he “appears to have far more potential than he
has demonstrated thus far” and “appears sincerely motivated to be a
better son and father.” PSR ¶ 72. These developments lessen the weight
to be given to the factor of protecting society from additional crimes of
the defendant, because Mr. Davis had shown positive rehabilitative
efforts while incarcerated.

     The § 3553(a) factors ultimately counsel against granting release,
and the Court will deny the motion. But the Court wishes to express

                                      2
Case 4:15-cr-20152-TGB-MJH ECF No. 244, PageID.1699 Filed 06/14/21 Page 7 of 7




heightened concern regarding the severity of COVID-19 incidence at FCI
Milan, where Mr. Davis is incarcerated. Examining the publicly available
data, FCI Milan experienced large COVID-19 outbreaks in both April
2020 and November – January 2021. Since the beginning of March,
inmate active case numbers have been close to zero, though it is unclear
whether inmates are tested regularly. There are currently four active
staff cases. See Pandemic Response Oversight, Dashboards of BOP
COVID-19 Cases (June 1, 2021), https://oig.justice.gov/coronavirus.

        Though Mr. Davis’ risk of contracting COVID-19 at FCI Milan
seems less significant now, and that factor informs this Court’s decision,
“it is the obligation of the Bureau of Prisons to ensure that those inmates
who do not qualify for compassionate release are housed in conditions
that genuinely reduce the risk of exposure to the virus.” United States v.
Brown, No. 2:18-CR-20293-TGB, 2021 WL 388465, at *3 (E.D. Mich. Feb.
4, 2021). The situation at FCI Milan is serious enough that the
Department of Justice Office of the Inspector General investigated the
facility in January of this year. Its report finds as ongoing concerns that
the facility design makes social distancing difficult, that FCI Milan still
does not test staff for COVID-19, and that there is a need for increased
cleaning and hand sanitizer supplies. See Pandemic Response Report 21-
032 at 8, 14, 15, https://perma.cc/3T3K-7NJQ. The report also highlights
several administrative and management failures that exacerbated FCI
Milan’s COVID-19 outbreaks. The government’s Response in this matter
does not meaningfully address any of Mr. Davis’ allegations regarding
the conditions at FCI Milan or the OIG report.

       The Bureau of Prisons has a responsibility to do more for all
individuals within its facilities to keep them safe, including making
vaccines immediately available to all inmates. According to its website,
155 staff members and 535 of 1,279 inmates have received the vaccine at
FCI Milan. See COVID-19 Vaccine Implementation (June 1, 2021),
https://perma.cc/6MMC-WE3W. Though it is improving, this number of
vaccinations is still a disturbingly low figure given the vulnerabilities
already identified at FCI Milan. Delivery of vaccines to those in this
facility, including Mr. Davis, must be a top priority.



                                      3
